          CASE 0:20-cv-01319-JRT-HB Doc. 81 Filed 09/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                   MOTION FOR ADMISSION PRO HAC VICE


Case Number: 20-CV-01319 (JRT/HB)

Case Title: In re DPP Beef Litigation


                                       Affidavit of Movant

I, Michelle J. Looby, an active member in good standing of the bar of the U.S. District Court for
the District of Minnesota, request that this Court admit pro hac vice Michelle Perkovic, an
attorney admitted to practice and currently in good standing in the U.S. District Court for the
Northern District of Illinois, but not admitted to the bar of this court, who will be counsel for
Plaintiff, Olean Wholesale Grocery Cooperative, Inc. in the case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

Check one of the following:

☒ I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

☐ I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the case
listed above, and accept service of all papers served as required by LR 83.5(d) should my motion
for a non-resident to serve as local counsel be granted by the court (sign and complete information
below and attach a completed Motion for Permission for a Non-Resident to Serve as Local
Counsel).

       Signature: /s/ Michelle J. Looby                      Date: September 17, 2020

       MN Attorney License #: _0388166
          CASE 0:20-cv-01319-JRT-HB Doc. 81 Filed 09/17/20 Page 2 of 2




                                 Affidavit of Proposed Admittee


I, Michelle Perkovic, am currently a member in good standing of the U.S. District Court for the
Northern District of Illinois but am not admitted to the bar of this court. I understand that if this
Court grants me admission pro hac vice, the moving attorney identified in this motion must
participate in the preparation and presentation of the case listed above, and must accept service
of all papers served as required by LR 83.5(d). I further understand that the District of
Minnesota is an electronic court and that I will receive service as required by Fed. R. Civ. P. 5(b)
and 77(d) by electronic means and I understand that electronic notice will be in lieu of service by
mail.

Signature: /s/Michelle Perkovic                               Date: September 17, 2020

Typed Name: Michelle Perkovic

Attorney License Number: 6330815 issued by the State of Illinois

Federal Bar Number (if you have one):

Law Firm Name: Wexler Wallace LLP

Law Firm Address: 55 W. Monroe Street

                    Suite 3300

                    Chicago, IL 60603

Main phone: (312) 346-2222         Direct line: (312) 261-6195

E-mail address: mp@wexlerwallace.com




                                                 2
